5, ar a?
» Case 2:19-cr-20096-MAG-DRG ECF No. 13, PagelD.30 Filed 02/12/19 Rage a TOU,

AUSA: April Russo (f\ Telephone: (313) 226-9129
AQ 442 (Rev. VI/11) Arrest Warrant Special Agent: Adam Christensen Telephone: (313) 965-2323

 

UNITED STATES DISTRICT COURT gee

SO SEIOS
for the 7 C:
Eastern District of Michigan
United States of America 32 we moe Bad CUE,
v. Case: 2:18-mj-306 ealt AP ORUISAN
Devin Jamal Walker Fl ILED E Assigned To: Unassigned
CLERK'S OFFIC assign. Date : 12/10/2018
tion: SEALED MATTER
FEB 12 2019 Descrip
[hereby certify that the f ing is
T " ' oregoing is
U.S. DISTRICT COUR a truc copy af the original on file in this

EASTERN MICHIC AT Office

ARREST WARRANT CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

To: — Any authorized law enforcement officer By: ; Mo —
ne lig __

/ Jeputy
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without urinecessary delay

fname of person to be arrested) Devin Jamal Walker

who is accused of an offense or violation based on the following document filed with the court:

[_] indictment [_] Superseding Indictment [_]information [] Superseding Information Complaint
[J Probation Violation Petition [_] Supervised Release Violation Petition LC] Violation Notice Cl Order of the Court

This offense is briefly described as follows: W iby }
Title 18 U.S.C. §§ 2251(a}, 2252 A(ay2 A}; 22527 A(an5}(B);, 1951; 1470; 2422

bare; DEC 10 2018 R. STEVEN WHALEN
| | . issuing officer ‘s signature a
R. STEVEN WHALEN
City and states Detroit, Michigan UNITED STATES MAGISTRATE JUDGE

Printed name and title

 

 

Return
This warrant was received on (date) \e | © Lia ___,and the person was arrested on (date) |. 24 \ey & oo
al (city and state} ; DET Rett be _ -
wo dod yt 7 _
Date: fy 0! Nd z —

Arresting officer’ s signature

Adam Cawrsrace? siecen Aas

Printed name and tithe

 

 

 

Distribution: Original Court - loopy U.S. Marshal -— 2 copies USA
